DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s remarks, filed on 03/30/21, have been entered.
	No claims have been amended, added, or cancelled.
	Claims 1-17 are pending in the application.
	
Response to Arguments
Applicant's arguments filed 03/30/21 have been fully considered but they are not persuasive.
Please see the portion of Applicant’s remarks pictured below.

    PNG
    media_image1.png
    99
    585
    media_image1.png
    Greyscale

Examiner is not sure why Applicant mentions deuteration and is unsure how to respond to this argument. Please file an after-final with clarification or call and schedule an interview if you would like this argument addressed.
With respect to Applicant’s argument that a person of ordinary skill would be able to practice the invention without an undue amount of experimentation, examiner disagrees. Neither the claims nor the specification provide enough guidance for a person of ordinary skill to select 
It is true that Applicant asserts a person of ordinary skill would have no trouble determining the S1-T1 splitting of a compound, particularly with the guidance provided on pages 4-6 of the as-filed specification, once a compound was selected, but it is the selection of an organometallic complex in terms of the difference between the singlet and triplet energies, and then further selecting a fluorescent emitter based on the singlet energy relative to the single energy of the organometallic complex, which directs the claims to a very broadly defined class of compound and presents undue experimentation. It is unclear how a person would first select an organometallic compound with the claimed difference in singlet and triplet energy levels out of all the conceivable organometallic complexes possible with a reasonable expectation that the compound would have a difference in singlet and triplet energy levels of smaller than 0.2 eV. It is also unclear how, once such an organometallic compound was identified, how a person would then select a fluorescent emitter, out of all conceivable fluorescent emitters, which would be reasonably expected to have a singlet energy less than the singlet energy level of the luminescent organometallic complex. Applicant gives no guidance on how to select such compounds, such as a chemical formula, that may lead to compounds with the claimed energy relationship.
While it is also true that Applicant has provided 6 example devices which contain compounds with the claimed relationship, the specification does not provide sufficient direction on how the claimed relationships are achieved, how a person of ordinary skill could select 
The invention lacks a starting point or a suggestion on how to first select an organometallic compound that could be expected to have a difference in singlet and triplet energy levels of smaller than 0.2 eV, and it also lacks a starting point or a suggestion on how to select a fluorescent compound that could be reasonably expected to have a single energy level less than the singlet energy of the organometallic complex. A person having ordinary skill in the art would need to first, select any known organometallic compound, determine the difference in singlet and triplet energy level of the organometallic compound, and repeat this process on any conceivable number of organometallic complexes until an organometallic complex which has a difference in singlet and triplet energy levels of smaller than 0.2 eV is identified, only to then have to select a fluorescent emitter, determine the singlet energy level of the fluorescent emitter, and repeat this process on any conceivable number of fluorescent emitters until a fluorescent emitter which has a singlet energy level less than the singlet energy level of the organometallic complex is identified. Thus, while the process of determining the singlet and/or triplet energy level of a compound is indeed easy and routine for a person of ordinary skill in the art, the number of iterations of this process across the breadth of literally any organometallic complex and any fluorescent emitter is undue and not enabled by the instant disclosure.
For at least these reasons, the scope of enablement rejections are respectfully maintained.
With respect to Applicant’s argument that there is no motivation to replace the first host of Ogiwara with the phosphorescent-sensitized fluorescent copper organometallic complex of So, Examiner disagrees. The fluorescent copper organometallic complex of So is compatible with the first host material of Ogiwara because it meets the requirements that the first host 
It is noted that the instant claims do not preclude the emitting layer comprising a phosphorescent sensitizer and organometallic complex. Furthermore, Ogiwara teaches only that the first host material should have a difference between the singlet and triplet energy levels of less than 0.2 eV (paragraph 0042), and it would have been obvious to a person of ordinary skill in the art to use the copper complex of So as a first host material in the device of Ogiwara just based upon the fact that So teaches the copper complex has a difference between the singlet and triplet energy levels of not more than about 0.1 eV, which falls well within the <0.2 eV required by Ogiwara.
With respect to Applicant’s argument that there is no evidence that the device of Ogiwara which is modified by So would satisfy the requirement that the singlet energy of the organometallic complex be greater than the singlet energy of the fluorescent emitter, Ogiwara teaches that the triplet excitons of the first host material are unlikely to be transferred from the triplet level of the first host material to the triplet level of the second host material, which a person of ordinary skill would recognize implies that the first host material (organometallic 
With respect to Applicant’s argument that there is no motivation to modify Ogiwara to use the phosphorescent-sensitized system of So as the first host material in the device of Ogiwara, Examiner disagrees. The fluorescent copper organometallic complex of So is compatible with the first host material of Ogiwara because it meets the requirements that the first host material has a difference in energy level between the singlet and triplet state of less than 0.2 eVs. However, So teaches a phosphorescent-sensitized system including an organometallic acceptor material and phosphorescent capable sensitizer which allows increased sensitization and improved operation without significant PHOLED degradation. It would have been obvious to use a copper organometallic complex and the iridium phosphorescent-sensitizer as the first host material in the device of Ogiwara in order to obtain improved operation without significant PHOLED degradation, as taught by So. In this case, the iridium sensitizer material reads on the claimed organometallic complex
For at least these reasons, the rejection over Ogiwara in view of So is respectfully maintained.
With respect to Applicant’s argument that there exists no motivation to use the organometallic compound of Molt in the device of Ogiwara, Examiner disagrees. Molt teaches the inventive iridium organometallic complexes have high quantum yield and high stability in diodes and can be used as an emitter. This would provide motivation for a person of ordinary skill in the art to use the organometallic complex of Molt in an electroluminescent device. As discussed above, determining the difference between the singlet and triplet energy level of the compound is within the technical skill of a person of ordinary skill in the art and it would have 
For at least these reasons, the rejection over Ogiwara in view of Molt is respectfully maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for some organic light-emitting devices with an organometallic complex, fluorescent emitter, and host compound with the claimed relationship, does not reasonably provide enablement for all organic light-emitting devices with an organometallic complex, fluorescent emitter, and host compound with the claimed relationship.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Applicant has not provided sufficient evidence that would enable a person of ordinary skill to make and use the invention as claimed. Particularly, defining the organometallic complex X in terms of the difference between the singlet and triplet energies, and ten further defining the florescent emitter Y based on the singlet energy relevant to a singlet energy of the compound X results in the claim being directed to a very broadly defined classes of compounds which would conceivably satisfy these relationships. 
At no point do the claims clearly recite any combination of the claimed components of a luminescent organometallic complex, fluorescent emitter, and host compound, resulting in exceedingly broad claim scope. (In re Wands (A))
A person having ordinary skill in the art would not be able to make the invention without an undue amount of experimentation from the sheer number of possible combinations of compounds which are fluorescent emitters, host compounds, and organometallic complexes with an energy gap of less than a certain triplet to singlet energy difference, e.g. 0.2 eV (In re Wands (H))
The predictability in the art is low because, although singlet and triplet energies can in some instances be estimated theoretically, empirical results in the art often differ significantly from theoretical estimates and so the class of compounds covered would be required to be determined empirically. 
Although the inventor provides many working examples in the specification which satisfy the claimed relationship, the specification does not provide sufficient In re Wands (H).
According, the specification fails to sufficiently enable a person having ordinary’s kill in the art at the time the invention was effectively filed to practice the invention commensurate with the full scope of the claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The syntax of amended claim 17 is unclear as to what is being claimed. The claim appears to read: “Method for decreasing the emissive lifetime of an emitting layer below 100 ns, wherein the emitting layer comprising comprises 40.01 to 99.95% by weight of a luminescent organometallic complex X having a difference of the singlet energy (ES1(X)) and the triplet energy (ET1(X)) of smaller than 0.2 eV and 0 to 59.94% by weight of a host compound(s); the method comprising doping the emitting layer with a fluorescent emitter Y, wherein the having a singlet energy (ES1(X)) which is greater than the singlet energy of the fluorescent emitter Y S1(Y); and wherein the emissive lifetime is calculated by [formula] wherein QY is the quantum-yield and τv is the excited-state lifetime.”
For the purpose of continuing examination, the claim will be interpreted as: “A method for decreasing the emissive lifetime of an emitting layer below 100 ns, wherein the emitting layer S1(X)) and the triplet energy (ET1(X)) of smaller than 0.2 eV and 0 to 59.94% by weight of a host compound(s); the method comprising doping the emitting layer with a fluorescent emitter Y, wherein the S1(X)) S1(Y); and wherein the emissive lifetime is calculated by [formula] wherein QY is the quantum-yield and τv is the excited-state lifetime.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 8-9, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2015/0188070 A1) in view of So et al. (US 2014/0077172 A1).
With respect to claim 1, Ogiwara teaches an organic light emitting device comprising an anode, a cathode, and an emitting layer between the anode and cathode (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a difference of the singlet energy and triplet energy of smaller than 0.2 eV (paragraph 0042), 0.05 to 5.00% by weight of a fluorescent emitter (“dopant material”, see also paragraph 0034, lines 17-20, where the dopant material is defined as a fluorescent dopant material), and 0 to 59.94% by weight of a host compound (“second host material”) (see Example 2, paragraph 0255, lines 4-8, which has 48% concentration of a first host material, 48% concentration of a second host material, and 4% concentration of a dopant material), wherein the emitting layer is not in direct contact with a second emitting layer (see Example 2, paragraphs 0254-0256, where a hole transporting layer, one
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
So teaches an analogous light emitting device with an analogous emissive layer which comprises at least a first and second material, and the first material has an energy gap of not more than 100 meV (0.1 eV) (abstract).
So teaches that in a PHOLED, triplet excitons from the phosphorescent material may be transferred to single excitons in a fluorescent material using a phosphorescent-sensitized system (paragraph 0035, lines 6-10), and that doing so allows for increased sensitization and improved operation without significant PHOLED degradation (paragraph 0039, lines 12-14).
So also teaches that the fluorescent material, having an energy gap of less than 0.1 eV may be a metal complex (paragraph 0046, lines 1-4).
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the fluorescent organometallic complex of So as the first host material of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
With respect to claims 2 and 3, Ogiwara in view of So teach the organic light-emitting device of claim 1, and So teaches the different between the singlet energy and triplet energy of the luminescent organometallic complex is preferably not more than 0.03-0.04 eV (“35-40 meV”, paragraph 0045, lines 5-6)
With respect to claims 5 and 6, Ogiwara in view of So teach the organic light-emitting device of claim 1, and So teaches the phosphorescent sensitizer is the luminescent iridium complex BE-2, as given on page 8, and pictured below.

    PNG
    media_image2.png
    196
    171
    media_image2.png
    Greyscale

This compound meets the requirements of instant formula BE-2 because So teaches it may be a homoleptic iridium complex (“transition metal complex” and “may include one or more of the following [ligands]”, paragraph 0046, lines 6-9), and Ra may be an isopropyl group (“alkyl”, paragraph 0046, line 13).
So includes each element claimed, with the only difference between the claimed invention and So being a lack of the aforementioned combination being explicitly stated. Absent a showing of unexpected results, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to select any known substituent from each of the finite lists of possible combinations to arrive at the compound of the instant claim since the combination of elements would have yielded the predictable result of a phosphorescent-sensitized system and organometallic material which allows increased sensitization and improved operation without significant PHOLED degradation, commensurate in scope with the claimed invention. See Section 2143 of the MPEP, rationales (A) and (E).
With respect to claims 8 and 9, Ogiwara in view of So teach the organic light-emitting device of claim 1, however Ogiwara does not teach a luminescent copper complex. So teaches the fluorescent acceptor material may be the copper complex pictured below (paragraph 0041), which is identical to Cu-1 of instant claim 9.

    PNG
    media_image3.png
    290
    186
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the fluorescent organometallic complex of So as the first host material of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
With respect to claim 13, Ogiwara in view of So teach the organic light-emitting device of claim 1, and Ogiwara also teaches the device may also comprise a hole transport layer, an exciton blocking layer (“electron blocking layer”), a hole blocking layer, and an electron transporting layer (paragraph 0031, lines 5-9).
Ogiwara teaches a device layer order as having an anode, hole injecting/transporting layer, emitting layer, hole blocking (“blocking layer”), electron injecting/transporting layer, and cathode in that order (paragraph 0032, (e)). Ogiwara also teaches a hole/exciton blocking layer (“blocking layer”) between the electron transport layer and the emitting layer (paragraph 0036, lines 7-10), and an exciton blocking layer between the hole transport layer and emitting layer.
With respect to claim 14, Ogiwara teaches an emitting layer (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a 
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
So teaches an analogous light emitting device with an analogous emissive layer which comprises at least a first and second material, and the first material has an energy gap of not more than 100 meV (0.1 eV) (abstract).
So teaches that in a PHOLED, triplet excitons from the phosphorescent material may be transferred to single excitons in a fluorescent material using a phosphorescent-sensitized system (paragraph 0035, lines 6-10), and that doing so allows for increased sensitization and improved operation without significant PHOLED degradation (paragraph 0039, lines 12-14).
So also teaches that the fluorescent material, having an energy gap of less than 0.1 eV may be a metal complex (paragraph 0046, lines 1-4).
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the fluorescent organometallic complex of So as the first host material of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
With respect to claim 15, Ogiwara in view of So teach the organic light-emitting device 
With respect to claim 16, Ogiwara in view of So teach the emitting layer of claim 14, however, Ogiwara does not teach that the emitting layer is one of a light-emitting electrochemical cell, organic light emitting device sensor, an organic solar cell, an organic field-effect transistor, an organic diode, or an organic photodiode. So teaches the materials and structures described have applications in devices other than OLEDs, such as organic solar cells.
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the emitting layer of Ogiwara and So into a solar cell as So teaches that using OLED materials in solar cells was known in the art and a person having ordinary skill in the art would have a reasonable expectation of success of forming a solar cell by combining the claimed elements using known methods. See MPEP 2143 (A)
With respect to claim 17, Ogiwara teaches an organic light emitting device comprising an anode, a cathode, and an emitting layer between the anode and cathode (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a difference of the singlet energy and triplet energy of smaller than 0.2 eV (paragraph 0042), 0.05 to 5.00% by weight of a fluorescent emitter (“dopant material”, see also paragraph 0034, lines 17-20, where the dopant material is defined as a fluorescent dopant material), and 0 to 59.94% by weight of a host compound (“second host material”) (see Example 2, paragraph 0255, lines 4-8, which has 48% concentration of a first host material, 48% concentration of a second host material, and 4% concentration of a dopant material), wherein the emitting layer is not in direct contact with a second emitting layer (see Example 2, paragraphs 0254-0256, where a hole transporting layer, one
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
So teaches an analogous light emitting device with an analogous emissive layer which comprises at least a first and second material, and the first material has an energy gap of not more than 100 meV (0.1 eV) (abstract).
So teaches that in a PHOLED, triplet excitons from the phosphorescent material may be transferred to single excitons in a fluorescent material using a phosphorescent-sensitized system (paragraph 0035, lines 6-10), and that doing so allows for increased sensitization and improved operation without significant PHOLED degradation (paragraph 0039, lines 12-14).
So also teaches that the fluorescent material, having an energy gap of less than 0.1 eV may be a metal complex (paragraph 0046, lines 1-4).
It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the fluorescent organometallic complex of So as the first host material of Ogiwara as So teaches that using a phosphorescent-sensitized system and organometallic acceptor material allows increased sensitization and improved operation without significant PHOLED degradation.
The presence of a dopant in the host material in the emitting layer described by Ogiwara in view of So implies a process of step of doping as required by the claims, and fulfills the conditions of the preamble. Decreasing the emissive lifetime of an emitting layer below 100ns would then occur spontaneously from the combination of compounds which satisfy the claims.
It would have been obvious to a person having ordinary skill in the art to develop a method of doping the claimed emitting layer with a fluorescent emitter, wherein the singlet energy of the emitting layer host material is greater than the singlet energy level of the .

Claims 1-3, 5, 7, 11-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2015/0188070 A1)in view of Molt et al. (US 2013/0032766 A1).
With respect to claim 1, Ogiwara teaches an organic light emitting device comprising an anode, a cathode, and an emitting layer between the anode and cathode (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a difference of the singlet energy and triplet energy of smaller than 0.2 eV (paragraph 0042), 0.05 to 5.00% by weight of a fluorescent emitter (“dopant material”, see also paragraph 0034, lines 17-20, where the dopant material is defined as a fluorescent dopant material), and 0 to 59.94% by weight of a host compound (“second host material”) (see Example 2, paragraph 0255, lines 4-8, which has 48% concentration of a first host material, 48% concentration of a second host material, and 4% concentration of a dopant material), wherein the emitting layer is not in direct contact with a second emitting layer (see Example 2, paragraphs 0254-0256, where a hole transporting layer, one emission layer, and an electron transporting layer are laminated in order).
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
Molt teaches an analogous light emitting device which comprises a metal-carbene iridium complex which contains a diazabenzimidazolocarbene ligand.
Molt gives a preferred embodiment of such a compound on the top of page 8, which is pictured below.

    PNG
    media_image4.png
    408
    380
    media_image4.png
    Greyscale

This compound is given as a preferred embodiment, BE-42, of the organometallic compound of the claimed invention through its use on page 17 of the instant specification. As such, it is interpreted to have the energy gap of less than 0.2 eV, as required by the claims. 
Molt is silent to energy gap of the organometallic complex being less than 0.2 eV. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Molt reads on the claims. Support for this presumption comes from the use of like materials and like processes when the iridium compound of Molt is used as an emitter in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claim is considered to be obvious over Molt, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Molt was first provided. See MPEP 2112.01 (II). 
Molt teaches that compounds of the invention have high quantum yield and high stability 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the emitting layer of Ogiwara to contain the iridium-carbene complex of Molt in order to achieve a compound with high quantum yield and high stability in diodes, which can also function as an emitter.
With respect to claims 2 and 3, Ogiwara in view of Molt teach the organic light-emitting device of claim 1, and Molt teaches an identical iridium compound with an inherent energy gap which reads on the claimed invention, as discussed above.
With respect to claim 5, Ogiwara in view of Molt teach the organic light-emitting device of claim 1, and the luminescent organometallic complex is an iridium complex, as discussed above.
With respect to claim 7, Ogiwara in view of Molt teach the organic light-emitting device of claim 1, and the luminescent iridium complex discussed above meets the limitations of the instant claim when X1 and Y1 are selected to be nitrogen, R23, R24, R27, and R28 are selected to be hydrogen atoms, and R25 is selected as a methyl group.
With respect to claims 11-12, Ogiwara in view of Molt teach the organic light-emitting device of claim 1, however, Ogiwara does not teach the host materials of the instant claims.  Molt teaches the inventive metal-carbene complex should be used in combination with the host material below (paragraph 0305)

    PNG
    media_image5.png
    191
    353
    media_image5.png
    Greyscale

In this formula, T is an oxygen atom (paragraph 0306), and the compound is identical to SH-4 of instant claim 12.
With respect to claim 13, Ogiwara in view of Molt teach the organic light-emitting device of claim 1, and Ogiwara also teaches the device may also comprise a hole transport layer, an exciton blocking layer (“electron blocking layer”), a hole blocking layer, and an electron transporting layer (paragraph 0031, lines 5-9).
Ogiwara teaches a device layer order as having an anode, hole injecting/transporting layer, emitting layer, hole blocking (“blocking layer”), electron injecting/transporting layer, and cathode in that order (paragraph 0032, (e)). Ogiwara also teaches a hole/exciton blocking layer (“blocking layer”) between the electron transport layer and the emitting layer (paragraph 0036, lines 7-10), and an exciton blocking layer between the hole transport layer and emitting layer.
With respect to claim 14, Ogiwara teaches an emitting layer (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a difference of the singlet energy and triplet energy of smaller than 0.2 eV (paragraph 0042), 0.05 to 5.00% by weight of a fluorescent emitter (“dopant material”, see also paragraph 0034, lines 17-20, where the dopant material is defined as a fluorescent dopant material), and 0 to 59.94% by weight of a host compound (“second host material”) (see Example 2, paragraph 0255, lines 4-8, which has 48% concentration of a first host material, 48% concentration of a second host material, and 4% concentration of a dopant material) (see Example 2, paragraphs 0254-0256).
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
Molt teaches an analogous light emitting device which comprises a metal-carbene iridium complex which contains a diazabenzimidazolocarbene ligand.
Molt gives a preferred embodiment of such a compound on the top of page 8, which is pictured below.

    PNG
    media_image4.png
    408
    380
    media_image4.png
    Greyscale

This compound is given as a preferred embodiment, BE-42, of the organometallic compound of the claimed invention through its use on page 17 of the instant specification. As such, it is interpreted to have the energy gap of less than 0.2 eV, as required by the claims. 
Molt is silent to energy gap of the organometallic complex being less than 0.2 eV. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Molt reads on the claims. Support for this presumption comes from the use of like materials and like processes when the iridium compound of Molt is used as an emitter in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claim is considered to be obvious over Molt, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Molt was first provided. See MPEP 2112.01 (II). 
Molt teaches that compounds of the invention have high quantum yield and high stability 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the emitting layer of Ogiwara to contain the iridium-carbene complex of Molt in order to achieve a compound with high quantum yield and high stability in diodes, which can also function as an emitter.
With respect to claim 15, Ogiwara in view of Molt teach the organic light-emitting device of claim 1, and Ogiwara teaches that organic EL devices include a stationary display unit of a television (TV, paragraph 0003, line 3).
With respect to claim 17, Ogiwara teaches an organic light emitting device comprising an anode, a cathode, and an emitting layer between the anode and cathode (paragraph 0032, lines 1-3), comprising 40.01 to 99.95% by weight of a luminescent material (“first host material”) with a difference of the singlet energy and triplet energy of smaller than 0.2 eV (paragraph 0042), 0.05 to 5.00% by weight of a fluorescent emitter (“dopant material”, see also paragraph 0034, lines 17-20, where the dopant material is defined as a fluorescent dopant material), and 0 to 59.94% by weight of a host compound (“second host material”) (see Example 2, paragraph 0255, lines 4-8, which has 48% concentration of a first host material, 48% concentration of a second host material, and 4% concentration of a dopant material), wherein the emitting layer is not in direct contact with a second emitting layer (see Example 2, paragraphs 0254-0256, where a hole transporting layer, one emission layer, and an electron transporting layer are laminated in order).
However, Ogiwara does not teach that the first host material having a difference between the singlet and triplet energy of smaller than 0.2 eV is an organometallic complex.
Molt teaches an analogous light emitting device which comprises a metal-carbene iridium complex which contains a diazabenzimidazolocarbene ligand.
Molt gives a preferred embodiment of such a compound on the top of page 8, which is pictured below.

    PNG
    media_image4.png
    408
    380
    media_image4.png
    Greyscale

This compound is given as a preferred embodiment, BE-42, of the organometallic compound of the claimed invention through its use on page 17 of the instant specification. As such, it is interpreted to have the energy gap of less than 0.2 eV, as required by the claims. 
Molt is silent to energy gap of the organometallic complex being less than 0.2 eV. However, this is considered to be a property of the composition.  Products of identical chemical composition cannot have mutually exclusive properties, and it has been held that when the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (See MPEP 2112.01(II)), and the compound of Molt reads on the claims. Support for this presumption comes from the use of like materials and like processes when the iridium compound of Molt is used as an emitter in the organic layer of an electroluminescent device, which would result in the claimed property described in the instant claims. Therefore, the claim is considered to be obvious over Molt, and the burden shifts to applicant to show that there is an unobvious difference between the claimed composition and the composition in the prior art. See MPEP 2112 (V). In addition, the presently claimed properties are considered to be present once the work of Molt was first provided. See MPEP 2112.01 (II). 
Molt teaches that compounds of the invention have high quantum yield and high stability 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to modify the emitting layer of Ogiwara to contain the iridium-carbene complex of Molt in order to achieve a compound with high quantum yield and high stability in diodes, which can also function as an emitter.
 The presence of a dopant in the host material in the emitting layer described by Ogiwara in view of Molt implies a process of step of doping as required by the claims, and fulfills the conditions of the preamble. Decreasing the emissive lifetime of an emitting layer below 100ns would then occur spontaneously from the combination of compounds which satisfy the claims.
It would have been obvious to a person having ordinary skill in the art to develop a method of doping the claimed emitting layer with a fluorescent emitter, wherein the singlet energy of the emitting layer host material is greater than the singlet energy level of the fluorescent dopant, as Ogiwara teaches that when this relationship is satisfied, the excitons of the first host material are unlikely to be transferred from the triplet level of the first host material to the triplet level of the dopant material, so that energy transfer from the first host material can be inhibited, as taught by Ogiwara (paragraph 0049).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ogiwara et al. (US 2015/0188070 A1)in view of Molt et al. (US 2013/0032766 A1) as applied to claims 1-3, 5, 7, 11-15, and 17  above, and further in view of Kim et al. (EP 2008/1925618 A1).
With respect to claims 4, Ogiwara in view of Molt teach the organic light-emitting device according to claim 1, however, neither Ogiwara nor Molt teach the emissive lifetime of the thin 
Kim teaches imidazopyridine-based compounds for use in light emitting diodes. Kim teaches suitable fluorescent dopants for use in light emitting diodes well known in the art, which include TBPe, which is pictured below.

    PNG
    media_image6.png
    394
    380
    media_image6.png
    Greyscale

This compound is interpreted to meet the requirements of the claims as it is identical to a preferred embodiment, FE-2, of a fluorescent emitter of the claimed invention through its use on page 31 of the instant specification. 
Kim teaches that the emissive layer can be formed of various known emissive materials and an example of a known fluorescent dopant includes TBPe (paragraph 0051, lines 1-2 and paragraph 0052, lines 1 and 4).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the instant invention to incorporate the compound TBPe into the electroluminescent device of Ogiwara in view of Molt as it is a well-known fluorescent dopant for use in an electroluminescent device, as taught by Kim. 
In doing so, this would result in an emissive lifetime of the thin films consisting of the luminescent organometallic complex, fluorescent emitter, and host compound below 100 ns because this is considered to be a property of the composition.  Products of identical chemical 
With respect to claim 10, Ogiwara in view of Molt teach the organic light emitting device of claim 1, as discussed above. Kim teaches imidazopyridine-based compounds for use in light emitting diodes. Kim teaches suitable fluorescent dopants for use in light emitting diodes well known in the art, which include TBPe, which is pictured below.

    PNG
    media_image6.png
    394
    380
    media_image6.png
    Greyscale

This compound is identical to preferred embodiment, FE-2, of the instant claim.
It would have been obvious to a person having ordinary skill in the art prior to the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL SIMBANA whose telephone number is (571)272-2657.  The examiner can normally be reached on Monday - Friday, 9:00 A.M. - 5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.S./Examiner, Art Unit 1786                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789